Matter of Callender (2022 NY Slip Op 03114)





Matter of Callender


2022 NY Slip Op 03114


Decided on May 11, 2022


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2021-04996

[*1]In the Matter of David Bancroft Callender, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; David Bancroft Callender, respondent. (Attorney Registration No. 2237550)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on December 5, 1988.

Catherine A. Sheridan, Hauppauge, NY (Michele Filosa of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On July 9, 2021, the Grievance Committee for the Tenth Judicial District personally served the respondent with a notice of petition and a verified petition, both dated July 8, 2021, and duly filed those papers with this Court together with an affidavit of service and the respondent's acknowledgment of service. The petition contains 10 charges of professional misconduct, alleging that the respondent engaged in conduct prejudicial to the administration of justice; neglected clients' legal matters entrusted to him; failed to keep a client reasonably informed about the status of his legal matter; failed to properly withdraw from a client's case; failed to promptly comply with a client's reasonable requests for information; failed to communicate with a client; engaged in conduct that is prejudicial to the administration of justice by failing to timely and fully cooperate in four attorney disciplinary investigations; and engaged in conduct that adversely reflects on his fitness as a lawyer—in violation of rules 1.3(b), 1.4(a)(3) and (4), 1.16(d), and 8.4(d) and (h) of the Rules of Professional Conduct (22 NYCRR 1200.0).
The notice of petition directed the respondent to serve and file his answer to the petition within 20 days after service upon him of the notice of petition and the petition. To date, the respondent has neither served nor filed an answer to the petition, as directed, nor requested additional time in which to do so.
The Grievance Committee now moves to deem the charges against the respondent established based upon his default and to impose such discipline upon him as this Court deems appropriate. Although the motion papers were served upon the respondent on August 10, 2021, by email and overnight mail, he has neither opposed the instant motion nor interposed any response thereto.
Accordingly, the Grievance Committee's motion is granted, the charges in the petition are deemed established, and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
LASALLE, P.J., DILLON, DUFFY, BARROS and BRATHWAITE NELSON, JJ., concur.
ORDERED that the motion of the Grievance Committee for the Tenth Judicial District to deem the charges in the verified petition dated July 8, 2021, established based upon the default of the respondent, David Bancroft Callender, is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, David Bancroft Callender, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, David Bancroft Callender, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, David Bancroft Callender, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, David Bancroft Callender, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Maria T. Fasulo
Clerk of the Court